UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES EDWARD SMITH,                   
               Plaintiff-Appellant,
                 v.                             No. 02-6383
METROPOLITAN TRANSITIONAL CENTER,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                           (CA-01-3338)

                      Submitted: June 20, 2002

                       Decided: July 1, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Edward Smith, Appellant Pro Se. Gloria Wilson Shelton,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2            SMITH v. METROPOLITAN TRANSITIONAL CENTER
                             OPINION

PER CURIAM:

   James Edward Smith appeals the district court’s entry of summary
judgment for the Metropolitan Transitional Center (the Center) in this
action under 42 U.S.C.A. § 1983 (West Supp. 2001). Smith sought
damages for pain and suffering, alleging that employees of the Center
committed medical malpractice in failing to remove one of several
sutures used to repair a wound to his ear. He asserts that the suture
caused him pain and discomfort.

   To prevail on a § 1983 medical treatment claim, one must allege
acts or omissions evidencing deliberate indifference to a serious med-
ical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). Deliberate
indifference can be established by showing that the medical treatment
was so grossly incompetent, inadequate, or excessive as to shock the
conscience or to be intolerable to fundamental fairness. See Miltier v.
Beorn, 896 F.2d 848, 851 (4th Cir. 1990). An assertion of negligence
or malpractice in diagnosis and treatment does not present a constitu-
tional claim. Estelle, 429 U.S. at 105-06.

   Smith’s allegation does not amount to a charge of deliberate indif-
ference to a serious medical need, but is a claim of malpractice not
actionable under § 1983. Therefore, we affirm the district court’s
entry of summary judgment. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED